Citation Nr: 0603179	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-09 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He died in December 1998; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2004, the Board remanded the 
case to the for further development.


REMAND

In the June 2004 remand the Board noted that the veteran died 
in December 1998 at Baystate Medical Center.  The Board 
further noted that although VA requested treatment records 
from Baystate Medical Center by letter dated in April 2003, 
the records received in May 2003 did not include his terminal 
treatment records from Baystate's emergency department.  The 
June 2004 remand instructed the originating agency to 
undertake appropriate development to obtain the emergency 
department records.  Thereafter, the originating agency noted 
that records had been received from Baystate Medical Center 
in May 2003; it failed to undertake any development to obtain 
the outstanding records pertaining to the veteran's treatment 
in the emergency department of that facility.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1.  After obtaining any necessary 
authorization from the appellant, the RO 
or the AMC should request all available 
records pertaining to the veteran's 
treatment in December 1998 in the 
emergency department of Baystate Medical 
Center.  

2.  The AMC should also undertake any 
other development it determines to be 
indicated.

3.  If any additional evidence is 
obtained, the AMC should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the AMC should 
issue a supplemental statement of the 
case and afford the appellant and her 
representative the requisite opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

